                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


JACOB DAVIS,                                 §
                                             §
               Plaintiff,                    §
                                             §
V.                                           §            No. 3:19-cv-0463-K
                                             §
CITY OF ALVARADO, CITY OF                    §
ALVARADO POLICE DEPARTMENT,                  §
BRAD ANDERSON, OFFICER                       §
MATTHEW DILL, and OFFICE                     §
SOLOMON OMOTOYA,                             §
                                             §
               Defendant.                    §




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Plaintiff filed Objections on December 17, 2019 (Doc.

No. 40). The District Court reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error.

Finding   no    error,      the   Court   ACCEPTS   the     Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge.            Plaintiff’s Objections are

OVERRULED.
      Defendants’ Second Motion & Brief to Dismiss (Doc. No. 21), is GRANTED,

and this case is DISMISSED with prejudice.

      Further, Plaintiff’s Objections to Magistrate’s Order (ECF. 39,), denying his

Amended Motion to Amend Third Amended Complaint is OVERRULED, and

Magistrate Judge Toliver’s Order (Doc. No. 39), is affirmed in all respects.

      SO ORDERED.

      Signed December 18th, 2019.




                                        ____________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
